DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the amendment filed on July 12th, 2021 for application no. 16/481,920 filed on July 30th, 2019. Claims 2 and 4-16 are pending. In the present amendment, claims 2 and 5-16 are amended, and claims 1 and 3 are canceled.

Claim Interpretation
Regarding Claim 4, the recited term "combined ratio spread" is interpreted as "The definition of the ratio spread is the largest common gear ratio of the split gearbox and the main gearbox divided with the minimum common gear ratio of the split gearbox and the main gearbox" as disclosed by Applicant at paragraph [0022] of the published application.

Allowable Subject Matter
Claims 2 and 4-16 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 4, none of the prior art discloses or renders obvious a gearbox having the combination of features recited in claim 4, and particularly “a range gearbox that is shiftable into a low range gear, a high range gear and a reverse gear and comprises a planetary gear, which may be shifted into the reverse gear”, “wherein the split gearbox and the main gearbox are together arranged to have a combined largest gear ratio over 4:1” and “wherein the split gearbox and the main gearbox are together arranged to have the combined ratio spread in the range 5.7- 6.1”.
The closest prior art of Lugmayr (WO 2015/113660) discloses a split gearbox and a main gearbox comprising a combined ratio spread of 6.27 (Fig. 2,                         
                            
                                
                                    4.83
                                
                                
                                    0.77
                                
                            
                            =
                             
                            6.27
                        
                    ), but fails to disclose “wherein the split gearbox and the main gearbox are together arranged to have the combined ratio spread in the range 5.7- 6.1”, and there is no motivation to change the gear ratios taught by the prior art absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659